It is made known to this court, by briefs of counsel, that three indictments were found and returned into court by the Grand Jury, as a result of a difficulty between this appellant and others, with Harold Guice, the alleged injured party, and others. Each of the indictments charged the defendants with the offense of assault with intent to murder, and on the trial the three cases were jointly tried by agreement between the State and the defendants. We are further informed that the facts in the three cases are the same, and likewise, upon appeal, the points of decision are identical. Further, that an opinion in one of these cases would necessarily be decisive of all three cases. With this undisputed information, *Page 75 
there appears no necessity of writing in detail a decision in this case, as under such agreement this cause should be affirmed upon authority Phatus Spurling v. State, ante, p. 73,191 So. 919.
It is so ordered.
Affirmed.